UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6155


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

D’ANGELO DUNLAP,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:01-cr-00097-PJM-1)


Submitted: November 4, 2021                                  Decided: November 9, 2021


Before THACKER and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


D’Angelo Dunlap, Appellant Pro Se. Gary Michael Morgan, Jr., Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       D’Angelo Dunlap appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and the order denying

his motion for reconsideration. After reviewing the record, we conclude that the district

court did not abuse its discretion in denying Dunlap’s motions. See United States v. Kibble,

992 F.3d 326, 329 (4th Cir. 2021) (per curiam) (stating standard), cert. denied, No. 21-

5624, 2021 WL 4733616 (U.S. Oct. 12, 2021). Accordingly, we affirm the district court’s

orders. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2